         Case 1:19-cr-00909-KPF Document 34 Filed 04/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                           ORDER

   v.                                      S1 19 Cr. 909 (KPF)

MICHAEL BARRETO,

                    Defendant.



     It is hereby ORDERED, pursuant to Title 18, United States

Code, Sections 4241(a), 4241(b), and 4247(b), that Cheryl Paradis,

Psy.D.,    a   forensic    psychiatrist,    is    appointed   to    conduct   a

psychiatric examination of defendant Michael Barreto in order to

determine whether Mr. Barreto is presently suffering from a mental

disease or defect rendering him mentally incompetent to the extent

that he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense.

     It is further ORDERED, pursuant to Title 18, United States

Code, Section 4247(b), that Dr. Paradis complete the examination

of Mr. Barreto within forty-five (45) days from the entry of this

Order.

     It is further ORDERED that parties provide all relevant

materials      to   Dr.   Paradis,   and   to    facilitate   Dr.   Paradis’s

examination of Mr. Barreto, in order to ensure that Dr. Paradis

can complete her examination of Mr. Barreto as quickly as possible.
      Case 1:19-cr-00909-KPF Document 34 Filed 04/15/21 Page 2 of 2



     It is further ORDERED, pursuant to Title 18, United States

Code, Section 4247(c), that within a reasonable period of time

following the conclusion of the examination, Dr. Paradis file a

psychiatric or psychological report containing the findings of her

examination with the Court, with copies provided to defense counsel

Jennifer L. Brown, Christopher A. Flood, Neil P. Kelly, Ariel

Werner, 52 Duane Street, New York, New York 10007, and to the

United States, by its attorney Audrey Strauss, United States

Attorney for the Southern District of New York, Kedar S. Bhatia,

Assistant United States Attorney, Of Counsel, One Saint Andrew’s

Plaza, New York, New York 10007.

     It is further ORDERED, that the Clerk of the Court serve a

copy of this Order upon the United States Marshals Service for the

Southern District of New York and the Bureau of Prisons.




SO ORDERED.

Dated: New York, New York
       April 15, 2021


                                 _______________________________
                                 THE HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE




                                   2
